Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11, lines 12-14, recites, relative to 100 parts halogen-free naphthalene based epoxy resin, “0.5 to 15 parts by weight of accelerating agent, wherein the accelerating agent is cobaltic acetylacetonate(III), 2-ethyl-4-methylimidazole, and 2-phenylimidazole in a ratio of 6:1:3”. While Table 1 provides support for using 6 parts cobaltic acetylacetonate, 1 part 2-ethyl-4-imidazole, and 3 parts 2-phenylimidazole, i.e. ratio of 6:1:3, this ratio is only supported for a total of 10 parts (6+1+3) accelerating agent in the composition relative to 100 parts halogen-free naphthalene based epoxy resin, and not for the entire range of 0.5 to 15 parts.
Claim 12 is rejected as dependent on rejected Claim 11.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 recites "the non-woven reinforcing material is at least one selected from the group consisting of polytetrafluoroethylene, liquid crystal polymer, quartz, and glass", while Claim 1, on which Claim 10 depends, recites "a non-woven reinforcing material consisting of polytetrafluoroethylene".  Therefore, claim 10 fails to further limit the claim on which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. '150 (US 2019/0085150 A1) in view of Amla (US 2019/0104612 A1), Xiong et al. (US 2018/0324956 A1), Hu et al. '055 (US 2019/0390055 A1), and Chen et al. (US 2018/0223094 A1) and the evidence of Alagirusamy et al.
Regarding Claims 1 and 10, Hu ‘150 discloses a prepreg comprised of a reinforcing material and a resin composition formed on the reinforcing material (para 0095, lines 1-4), wherein the reinforcing material is non-woven fabric (para 0095, lines 6-7), and the resin composition comprises 100 parts polyphenylene ether (Table 2, E11), 10 parts DOPO-containing epoxy resin (i.e. curing agent) (para 0068, lines 21-34; para 0115.12; Table 2, E11, XZ-92741), cyanate ester resin (para 0067, lines 1-3), bismaleimide (para 0076), 1 to 100 parts by weight non-DOPO flame retardant (para 0086), and 0.1 to 10 parts by weight curing accelerator (para 0091, lines 3-6). While example E11 discloses uses 100 parts polyphenylene ether, given that Hu ‘150 discloses the equivalence and interchangeability of using polyphenylene ether with epoxy as the reactive component (para 0067, lines 2 and 4), it would have been obvious to one of ordinary skill in the art to instead use 100 parts epoxy including 100 parts naphthalene epoxy resin (para 0068, line 12) as the reactive component in Hu ‘150. Hu ‘150 further discloses the prepreg is semi-cured (para 0095, lines 1-4). 
Hu ‘150 does not disclose the reinforcing material consists of polytetrafluoroethylene having a dielectric constant of from 1.5 to 4.8 and a dissipation factor at 10 GHz below 0.003, the 100 parts naphthalene based epoxy being halogen free that is oxazolidone-containing di-naphthalene based epoxy resin, the cyanate resin comprising 25-45 parts by weight, or the bismaleimide comprising 35 to 60 parts by weight.
Amla discloses a prepreg and a printed circuit board comprising epoxy and bismaleimide (para 0022) and a non-woven reinforcement that has dielectric constant ranging from 1.5-4.8 and loss factor lower than 0.003 under 10 GHz (Abstract; para 0024) where the non-woven reinforcement consists of polytetrafluoroethylene (para 0027; claim 5). Amla discloses this alleviates the drawbacks associated with skew and fiber weave effect (para 0010).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Hu ‘150 to incorporate the teachings of Amla and use the non-woven reinforcement of Amla, consisting of polytetrafluoroethylene and having dielectric constant ranging from 1.5-4.8 and loss factor lower than 0.003 under 10 GHz, as the reinforcing material of the prepreg. Doing so would alleviate drawbacks associated with skew and fiber weave effect.
Xiong discloses an insulation material for a copper foil, comprising a resin composition, comprising oxazolidone epoxy resin (Abstract), wherein the oxazolidone epoxy resin is halogen-free oxazolidone di-naphthalene-containing epoxy (para 0041, 0049, structure at top of pg 5) which is identical to that disclosed in the present specification (pg 8, lines 5-6). Xiong discloses the oxazolidone resin improves peel strength of copper foil (para 0163).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Hu ‘150 in view of Amla to incorporate the teachings of Xiong to produce the prepreg using the halogen-free oxazolidone di-naphthalene-containing epoxy as the naphthalene-based epoxy. Doing so would improve peel strength of copper foil. 
Hu ‘055 disclosed a resin composition for prepregs and circuit boards comprising 100 parts epoxy resin (abstract), 1 to 100 parts cyanate ester resin (para 0071, lines 1-2), and 1 to 100 parts maleimide resin (para 0066, lines 1-3). The resin composition has high thermal resistance (Abstract).
It would have been obvious to a person having ordinary skill in the art to modify Hu ‘150 in view of Amla and Xiong to incorporate the teachings of Hu ‘055 to produce the prepreg using 1 to 100 parts by weight of the cyanate ester resin and 1 to 100 parts of the bismaleimide, including the claimed ranges. Doing so would produce a prepreg with high thermal resistance.
While Hu ‘150 does not limit the non-DOPO flame retardant that may be selected (para 0086), Hu ‘150 in view of Amla, Xiong, and Hu ‘055 does not disclose the specific non-DOPO flame retardant as claimed.
Chen discloses a halogen-free epoxy resin composition for manufacturing semi-cured prepregs, comprising epoxy resin, DOPO modified curing agent, and a flame retardant (Abstract). Chen teaches using a non-DOPO flame retardant selected from Formula Two and Formula Three (pages 4-5), which are identical to the non-DOPO flame retardant claimed. Chen discloses these flame retardants are selected in order to avoid increasing material dielectric constant and loss (para 0033).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Hu ‘150 in view of Amla, Xiong, and Hu ‘055 in order to incorporate the teachings of Chen and produce a prepreg using the non-DOPO flame retardants of Chen. Doing so would avoid increasing material dielectric constant and loss.
Regarding Claim 3, Hu ‘150 in view of Amla, Xiong, Hu ‘055, and Chen discloses all of the limitations of the present invention according to claim 1 above. Hu ‘150 further discloses the DOPO-modified curing agent is at least one selected from DOPO-HQ or DOPO-containing bisphenol novolac epoxy resin, such as DOPO-containing bisphenol A novolac epoxy resin or DOPO-containing bisphenol F epoxy resin (para 0068, lines 24-34).
Regarding Claim 4, Hu ‘150 in view of Amla, Xiong, Hu ‘055, and Chen discloses all of the limitations of the present invention according to claim 1 above. Hu ‘150 further discloses the bismaleimide is at least one selected from 4,4′-diphenylmethane bismaleimide or 3,3′-dimethyl-5,5′-diethyl-4,4′-diphenylmethane bismaleimide (para 0076, lines 8-18).
Regarding Claim 6, Hu ‘150 in view of Amla, Xiong, Hu ‘055, and Chen discloses all of the limitations of the present invention according to claim 1 above. Hu ‘150 further discloses the flame retardant comprising more than one flame retardant, wherein the additional flame retardant is selected from ammonium polyphosphate, hydroquinone bis-(diphenyl phosphate), bisphenol A bis-(diphenylphosphate), tri(2-carboxyethyl) phosphine, trimethyl phosphate,  dimethyl methyl phosphonate, and resorcinol bis(dixylenyl phosphate, melamine polyphosphate (para 0086, lines 19-32).
Regarding Claim 7, Hu ‘150 in view of Amla, Xiong, Hu ‘055, and Chen discloses all of the limitations of the present invention according to claim 1 above. Hu ‘150 further discloses the accelerating agent is selected from boron trifluoride amine complex, ethyltriphenyl phosphonium chloride, 2-methylimidazole, 2-phenylimidazole, 2-ethyl-4-methylimidazole, 4-dimethylaminopyridine, and cobalt acetylacetonate (para 0091, lines 8-17).
Regarding Claim 8, Hu ‘150 in view of Amla, Xiong, Hu ‘055, and Chen discloses all of the limitations of the present invention according to claim 1 above. Hu ‘150 further discloses the prepreg comprises an inorganic filler comprising one or more selected from silica, aluminum oxide, aluminum hydroxide, magnesium oxide, magnesium hydroxide, calcium carbonate, aluminum nitride, boron nitride, aluminum silicon carbide, silicon carbide, titanium dioxide, zinc oxide, zirconium oxide, magnesium carbonate, mica, and talc (paras 0088-0089).
Regarding Claim 9, Hu ‘150 in view of Amla, Xiong, Hu ‘055, and Chen discloses all of the limitations of the present invention according to claim 1 above. Hu ‘150 further discloses the prepreg comprises a solvent comprising one or more selected from acetone, butanone, cyclohexanone, and propylene glycol methyl ether (para 0090).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. '150 (US 2019/0085150 A1) in view of McCarthy et al. (US 2003/0103174 A1), Xiong et al. (US 2018/0324956 A1), Hu et al. '055 (US 2019/0390055 A1), Chen et al. (US 2018/0223094 A1), and Yu et al. (US 2019/0202168 A1) and the evidence of Alagirusamy et al.
Regarding Claim 11, Hu ‘150 discloses a laminate comprising two metal foil layers and an insulating layer disposed between the metal foils, wherein the insulating layer is a prepreg (para 0100) or plurality of prepregs (para 0118, lines 1-3) comprising a reinforcing material and a resin composition formed on the reinforcing material (para 0095, lines 1-4), wherein the reinforcing material is non-woven fabric (para 0095, lines 6-7), and the resin composition comprises 100 parts polyphenylene ether (Table 2, E11), 10 parts DOPO-containing epoxy resin (i.e. curing agent) (para 0068, lines 21-34; para 0115.12; Table 2, E11, XZ-92741), cyanate ester resin (para 0067, lines 1-3), bismaleimide (para 0076), 1 to 100 parts by weight non-DOPO flame retardant (para 0086), and 0.1 to 10 parts by weight curing accelerator (para 0091, lines 3-6). While example E11 discloses uses 100 parts polyphenylene ether, given that Hu ’150 discloses the equivalence and interchangeability of using polyphenylene ether with epoxy as the reactive component (para 0067, lines 2 and 4), it would have been obvious to one of ordinary skill in the art to instead use 100 parts epoxy including 100 parts naphthalene epoxy resin (para 0068, line 12) as the reactive component in Hu ‘150. Hue ‘150 further discloses the prepreg is semi-cured (para 0095, lines 1-4).
Hu ‘150 does not disclose the reinforcing material having a dielectric constant of from 1.5 to 4.8 and a dissipation factor at 10 GHz below 0.003, the 100 parts naphthalene based epoxy being halogen free that is oxazolidone-containing di-naphthalene based epoxy resin, the cyanate resin comprising 25-45 parts by weight, or the bismaleimide comprising 35 to 60 parts by weight.
While there is no explicit disclosure in Hu ‘150 of the dielectric constant and dissipation factor of the reinforcing material, Hu ‘150 does disclose the use of D-glass as the reinforcing material (para 0095, line 12). It is well known as evidenced by Alagirusamy that D-glass has a dielectric constant of 3.8-4 and a dissipation of 0.00276 at 10GHz (pg 335, Table 11.5).
Alternatively, McCarthy discloses a prepreg with a dielectric constant of less than 4.0 and a dissipation factor of less than 0.005 (para 0034), so that the product is desirable for high speed digital applications (para 0013, line 1-3). This can be achieved by using ceramics (non-woven reinforcing material) to tailor the dielectric constant of the composite (para 0062, lines 1-2). 
It would have been obvious to a person having ordinary skill in the art prior to the filing date of the present invention to modify Hu ‘150 to incorporate the teachings of McCarthy and produce a laminate using ceramics as the non-woven reinforcing material in the prepreg to tailor the Dielectric constant to less than 4.0 and the dissipation factor to less than 0.005, including 0.003. Doing so would produce a laminate suitable for high speed digital applications.
Xiong discloses an insulation material for a copper foil, comprising a resin composition, comprising oxazolidone epoxy resin (Abstract), wherein the oxazolidone epoxy resin is halogen-free oxazolidone di-naphthalene-containing epoxy (para 0041, 0049, structure at top of pg 5) which is identical to that disclosed in the present specification (pg 8, lines 5-6). Xiong discloses the oxazolidone resin improves peel strength of copper foil (para 0163).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Hu ‘150 in view of McCarthy to incorporate the teachings of Xiong to produce the prepreg using the halogen-free oxazolidone di-naphthalene-containing epoxy as the naphthalene-based epoxy. Doing so would improve peel strength of copper foil. 
Hu ‘055 disclosed a resin composition for prepregs and circuit boards comprising 100 parts epoxy resin (abstract), 1 to 100 parts cyanate ester resin (para 0071, lines 1-2), and 1 to 100 parts maleimide resin (para 0066, lines 1-3). The resin composition has high thermal resistance (Abstract).
It would have been obvious to a person having ordinary skill in the art to modify Hu ‘150 in view of McCarthy and Xiong to incorporate the teachings of Hu ‘055 to produce the prepreg using 1 to 100 parts by weight of the cyanate ester resin and 1 to 100 parts of the bismaleimide, including the claimed ranges. Doing so would produce a prepreg with high thermal resistance.
While Hu ‘150 does not limit the non-DOPO flame retardant that may be selected (para 0086), Hu ‘150 in view of McCarty, Xiong, and Hu ‘055 does not disclose the specific non-DOPO flame retardant as claimed.
Chen discloses a halogen-free epoxy resin composition for manufacturing semi-cured prepregs, comprising epoxy resin, DOPO modified curing agent, and a flame retardant (Abstract). Chen teaches using a non-DOPO flame retardant selected from Formula Two and Formula Three (pages 4-5), which are identical to the non-DOPO flame retardant claimed. Chen discloses these flame retardants are selected in order to avoid increasing material dielectric constant and loss (para 0033).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Hu ‘150 in view of McCarty, Xiong, and Hu ‘055 in order to incorporate the teachings of Chen and produce a prepreg using the non-DOPO flame retardants of Chen. Doing so would avoid increasing material dielectric constant and loss.
Hu ‘150 further discloses the accelerating agent may comprise cobalt acetylacetonate, , 2-ethyl-4-methylimidazole, and 2-phenylimidazole (para 0091), however Hu ‘150 in view of McCarthy, Xiong, Hu ‘055, and Chen does not disclose the ratio as claimed.
Yu discloses prepreg and halogen free epoxy composition (0009) where the composition comprises all three claimed accelerating agents in same ratio as claimed (para 0020; Table 1).
It would have been obvious to a person having ordinary skill in the art prior to the filing date of the present invention to modify Hu ‘150 in view of McCarthy, Xiong, Hu ‘055, and Chen to incorporate the teachings of Yu and produce a prepreg using cobaltic acetylacetonate(III), 2-ethyl-4-methylimidazole, and 2-phenylimidazole in a ratio of 6:1:3 in order to produce resin composition with desired curing rate. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding Claim 12, Hu ‘150 in view of McCarthy, Xiong, Hu ‘055, and Chen discloses all of the limitations of the present invention according to claim 11 above. Hu ‘150 further discloses a printed circuit board, formed by etching the metal foil layer of the laminated board (para 0101, lines 1-11).
Response to Arguments
In light of applicant’s amendments, the 35 USC 103 rejection of record is withdrawn. New grounds of rejection are set forth above.  
Applicant's arguments filed 05/13/2022 have been fully considered but they are not persuasive.
Applicant argues that Hu ‘150 discloses the reinforcing material is glass or liquid crystal polymer non-woven fabric while present claim 1 now requires the non-woven material consists of polytetrafluoroethylene.
It is agreed that Hu ‘150 does not disclose non-woven material consisting of polytetrafluoroethylene as required in present claim 1 which is why Amla is now is used in combination with Hu ‘150. Further, while Hu ‘150 discloses specific examples of non-woven reinforcing material, Hu ‘150 is not limited to glass fibers or liquid crystal polymer. Rather, Hu ‘150 broadly discloses the use of non-woven fabric (para 0095).
Applicant points to data in the specification, specifically comparing examples E1-E3, with examples E4-E6, and argues that the cobaltic acetylacetonate, 2-ethyl-4-imidazole, and 2-phenylimidazole in a ratio of 6:1:3 provides unexpected results. 
However, Yu is now used which teaches the use of cobaltic acetylacetonate, 2-ethyl-4-imidazole, and 2-phenylimidazole in a ratio of 6:1:3 as now required in present claim 11. Further, the data is not persuasive given that the inventive examples E1-E3 are not commensurate in scope with the scope of the present claims given that the data uses specific naphthalene-based epoxy resin, specific cyanate ester, specific DOPO modified curing agent,  and specific non-DOPO flame retardant while the present claims require oxazolidone di-naphthalene-based epoxy resin, any DOPO curing agent, any cyanate resin, and any non-DOPO flame retardant of claimed formula (i) or (ii). Further, there is no data at the upper end of the claimed amount of DOPO modified curing agent, the lower claimed amount of cyanate resin, and the upper and lower claimed amounts of bismaleimide, non-DOPO flame retardant, and accelerating agent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BETHANY M MILLER/Examiner, Art Unit 1787     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787